DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Figure 10-42 and Clams 1, 3-8, and 13) in the reply filed on 8/16/2022 is acknowledged.  Since no arguments are filed, the response is treated as without traverse.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020 is being considered.  
Claim objection
Claim 1, 3-8 and 13  is objected to because of the following informalities:  
Claim 1’s recitation of  “said large padded body” should be “said padded body”.  
Claims 3-8 and 13  should begin with “The” not An.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a strong, soft, flexible, and stretchable material”.  It is unclear the meets and bounds of the claim since four relative terms are used sequentially to describe the material without clearly claiming the material.  Leading the public to question what is considered “strong, soft, flexible, and stretchable material”.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “an elastic material”.
Claim 5 recites the limitation “a thin, hard, flexible, and stretchable material suitable for gripping said lid of said container.”  It is unclear the meets and bounds of the claim since three relative terms are used sequentially to describe the material without clearly claiming the material.  Leading the public to question what is considered “hard, flexible, and stretchable”.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “an elastic material suitable for gripping said lid of said container”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranfl (US2017/0320716).
Regarding claim 1, Ranfl discloses an apparatus for opening and closing containers with lids by hand, said apparatus comprising: 
a padded body (Item 50), said padded body comprising: 
a size suitable to substantially fit in said hand, a strong, soft, flexible, and stretchable material suitable for being gripped in said hand (paragraphs [0077-78]), 
an outer shape that ergonomically fits said hand, an indentation in said padded body, said indentation capable of receiving said lid of said container and comprising: 
an opening (Item 57), 
a cavity (Figure 8 Item 58), and 
one or more gripping surfaces (Item 85/76), said one or more gripping surfaces lining said cavity; and 
wherein said lid of said container is inserted through said opening into said cavity of said indentation, said padded body is gripped by said hand thereby gripping said lid with said gripping surfaces in said indentation, said hand turns said padded body, thereby turning said gripping surfaces in said indentation and said lid of said container until said lid is opened or closed (Paragraph 77-78).  
Regarding claim 3, Ranfl discloses the apparatus of claim 1, said apparatus further comprising a drawstring (Item 16).  
Regarding claim 4, Ranfl discloses the apparatus of claim 1, said apparatus further comprising gripping notches disposed on said padded body (Figure 7).  
Regarding claim 6, Ranfl discloses the apparatus of claim 1, wherein said gripping surfaces further comprise one or more faces (Figure 7).  
Regarding claim 7, Ranfl discloses the apparatus of claim 1, said apparatus comprising a plurality of said gripping surfaces wherein said gripping surfaces are at offset angles from each other (Items 76 and 85 are at different diameters and not in align with each other).  
Regarding claim 13, Ranfl discloses the apparatus of claim 1, wherein said padded body comprises silicone (Paragraph [0048]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ranfl (US2017/0320716) in view of Perez (US 2022/0024644).
Regarding claim 5, Ranfl discloses the apparatus of claim 1.  Ranfl fails to explicitly disclose said apparatus further comprising: Utility Patent ApplicationStevenson a lip (the bottom of Item 50, Item 56 surrounds the opening), said lip surrounding said opening of said indentation and extending into said opening, said lip comprising: an elastic material suitable for gripping said lid of said container.  
Perez teaches an apparatus for opening containers said apparatus further comprising: Utility Patent ApplicationStevenson a lip (Item 5), said lip surrounding said opening of said indentation and extending into said opening, said lip comprising: an elastic material suitable for gripping said lid of said container (Paragraph [0019]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ranfl to incorporate the lip as taught by Perez.  Doing so would allow for the apparatus to contain a bottle cap during use (Perez Paragraph [0015]). 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ranfl (US2017/0320716) in view of Hess (US 2,589,693).
Regarding claim 8, Ranfl discloses the apparatus of claim 1.  Ranfl fails to explicitly disclose wherein said apparatus is shaped as a rounded cuboid.  Paragraphs [0046-48] discuss how the shape can be changed.
Hess teaches an apparatus for opening containers, wherein the outer shape is the shape of a cuboid (Figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the shape of Ranfl to be a cuboid as taught by Hess.  Such a modification is viewed as a change in shape, which has been held to involve only routine skill in the art (see MPEP 2144.04).  To increase the amusement, entertainment and licensing aspects of the tool, a variety of different shapes and configurations of the tool body are provided together with a corresponding variety of icons or other amusement appearance enhancements upon the top surface of the tool body (Ranfl; Paragraph [0047]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723